DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “a layer of epoxy within the transducer enclosure, wherein the tube passes through the layer of epoxy; and a layer of silicone within the transducer enclosure and adjacent to the layer of epoxy, wherein the tube passes through the layer of silicone” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-6 are allowable based upon their dependency thereof claim 1.
With regards to claim 7
The prior art does not disclose or suggest the claimed “a desiccant located outside the enclosure of the transducer assembly and inside the enclosure of the water meter” in combination with the remaining claimed elements as set forth in claim 7.
With regards to claims 8-12 are allowable based upon their dependency thereof claim 7.


With regards to claim 13
The prior art does not disclose or suggest the claimed “an enclosure of the water meter; and a desiccant located outside the enclosure of the transducer and inside the enclosure of the water meter” in combination with the remaining claimed elements as set forth in claim 13.
With regards to claims 14-18 are allowable based upon their dependency thereof claim 13.
With regards to claim 19
The prior art does not disclose or suggest the claimed “a layer of waterproof material within the interior of the enclosure to define a chamber within the enclosure, wherein the transducer is located within the chamber, and wherein the tube passes through the layer of waterproof material” in combination with the remaining claimed elements as set forth in claim 19.
With regards to claims 20-24 are allowable based upon their dependency thereof claim 19.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Straub, Jr. et al. PG. Pub. No.: US 2020/0103262 A1 discloses a flow meter includes a pair of ultrasonic transducers. Each transducer includes a housing, a piezoelectric crystal disposed within the housing, and a mini-horn array coupled to the housing. The mini-horn array, which may be formed via a 3D printing technique, includes an opening-free enclosure, a closed cavity inside the enclosure, and a plurality of horns enclosed within the closed cavity. The horns include a horn base portion adjacent to a proximal end surface of the cavity and a horn neck portion that extends from the base portion in a direction away from the piezoelectric crystal and towards a distal end surface of the cavity. The horn neck portions are separated by spaces within the cavity, wherein the spaces between the horn necks may be filled with powder, however is silent on a layer of epoxy within the transducer enclosure, wherein the tube passes through the layer of epoxy; and a layer of silicone within the transducer enclosure and adjacent to the layer of epoxy, wherein the tube passes through the layer of silicone or a desiccant located outside the enclosure of the transducer assembly and inside the enclosure of the water meter or an enclosure of the water meter; and a desiccant located outside the enclosure of the transducer and inside the enclosure of the water meter or a layer of waterproof material within the interior of the enclosure to define a chamber within the enclosure, wherein the transducer is located within the chamber, and wherein the tube passes through the layer of waterproof material.
Landis PG. Pub. No.: US 2015/0377659 A1 a detector head assembly of a sensor includes a detector body having an internal channel extending a longitudinal length. The detector body is configured to hold a sensor cartridge that includes a sensing element. The detector head assembly includes a wire having a conductor. The wire extends into the internal channel of the detector body such that an end of the conductor is configured to be operatively connected to the sensing element. The detector head assembly includes a wire seal having a generally pliable sealant held within the internal channel of the detector body. The generally pliable sealant is configured to be longitudinally compressed along the longitudinal length of the internal channel during assembly of the detector head assembly such that the generally pliable sealant moves into and fills one or more voids between the wire and the detector body for sealing the wire to the detector body, however is silent on a layer of epoxy within the transducer enclosure, wherein the tube passes through the layer of epoxy; and a layer of silicone within the transducer enclosure and adjacent to the layer of epoxy, wherein the tube passes through the layer of silicone or a desiccant located outside the enclosure of the transducer assembly and inside the enclosure of the water meter or an enclosure of the water meter; and a desiccant located outside the enclosure of the transducer and inside the enclosure of the water meter or a layer of waterproof material within the interior of the enclosure to define a chamber within the enclosure, wherein the transducer is located within the chamber, and wherein the tube passes through the layer of waterproof material.
Bailey et al. PG. Pub. No.: US 2013/0098140 A1 discloses a process analytic instrument includes an analytical module configured to analyze a process fluid and a removable tube carrier coupled to the analytical module. The analytical module has a plurality of inlet ports in a sealing surface. The removable tube carrier has an end with a plurality of apertures aligned with the plurality of inlet ports of sealing surface of the analytical module. The removable tube carrier fluidically couples a plurality of tubes to the analytical module when the end of the removable tube carrier is biased into the sealing surface of the analytical module, however is silent on a layer of epoxy within the transducer enclosure, wherein the tube passes through the layer of epoxy; and a layer of silicone within the transducer enclosure and adjacent to the layer of epoxy, wherein the tube passes through the layer of silicone or a desiccant located outside the enclosure of the transducer assembly and inside the enclosure of the water meter or an enclosure of the water meter; and a desiccant located outside the enclosure of the transducer and inside the enclosure of the water meter or a layer of waterproof material within the interior of the enclosure to define a chamber within the enclosure, wherein the transducer is located within the chamber, and wherein the tube passes through the layer of waterproof material.
Falk et al. PG. Pub. No.: US 2009/0211808 A1 discloses a conductor lead through for a field device is for connecting two electrical conductors. The conductor lead through comprises an external conductor and a sealing apparatus. The sealing apparatus is divided into a first separation device and a second separation device. The external conductor comprises a hollow internal region that extends along a longitudinal axis of the external conductor. The first separation device and the second separation device are arranged along the longitudinal axis of the external conductor so as to be spaced apart so that they can separate a section of the hollow internal region of the external conductor. A pourable-sealing device is filled into the separated section of the hollow internal region of the external conductor so that the sealing apparatus can provide a leakage rate whose value is below a predeterminable value of a leakage rate, however is silent on a layer of epoxy within the transducer enclosure, wherein the tube passes through the layer of epoxy; and a layer of silicone within the transducer enclosure and adjacent to the layer of epoxy, wherein the tube passes through the layer of silicone or a desiccant located outside the enclosure of the transducer assembly and inside the enclosure of the water meter or an enclosure of the water meter; and a desiccant located outside the enclosure of the transducer and inside the enclosure of the water meter or a layer of waterproof material within the interior of the enclosure to define a chamber within the enclosure, wherein the transducer is located within the chamber, and wherein the tube passes through the layer of waterproof material.
Nguyen et al. PG. Pub. No.: US 2015/0042206 transducer systems with reduced acoustic noise coupling are disclosed herein. In some embodiments, a transducer system includes pressure balancing features to prevent a floating portion of the transducer system from contacting a fixed portion of the transducer system, or to reduce the degree to which the floating portion is urged into contact with the fixed portion by process pressure or atmospheric pressure. In some embodiments, a transducer system includes one or more acoustic dampening elements, interruption grooves, annular projections, or dampening washers to reduce acoustic noise coupling between various components of the transducer system or between the transducer system and a flowcell in which the transducer system is mounted, however is silent on a layer of epoxy within the transducer enclosure, wherein the tube passes through the layer of epoxy; and a layer of silicone within the transducer enclosure and adjacent to the layer of epoxy, wherein the tube passes through the layer of silicone or a desiccant located outside the enclosure of the transducer assembly and inside the enclosure of the water meter or an enclosure of the water meter; and a desiccant located outside the enclosure of the transducer and inside the enclosure of the water meter or a layer of waterproof material within the interior of the enclosure to define a chamber within the enclosure, wherein the transducer is located within the chamber, and wherein the tube passes through the layer of waterproof material.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852